Adams, Judge,
delivered the opinion of the court.
The defendant was prosecuted, and convicted in the St. Louis court of Criminal Correction of an assault and battery. He filed a motion for anew trial which'was overruled, and he appealed to this court. There was no bill of exceptions tendered or filed, and the case stands before, us upon the naked record, there being no assignment of errors or briefs of counsel on either side.
I have examined the record and find the information sufficiently formal and substantially good. The trial and judgment appear to be regular, and I find no error in the record.
Judgment affirmed;
Judge Sherwood absent; the other judges concur.